IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

k

OLUWASEUN ARIJE, *

Plaintiff . ”‘

v. * CIVIL NO. JKB-18-3119
POINTCROSS LIFE SCIENCES, *

Defendant *

a a * * a * a a a a a a

MEMORANDUM AND ORDER

Plaintiff Oluwaseun Arije pro se tiled this lawsuit claiming discrimination pertaining to his
employment With Defendant Pointcross Life Sciences. (Cornpl., ECF No. l.) The Court has
denied Defendant’s motion to dismiss as to Arije’s discriminatory discharge claim and has entered
a scheduling order requiring the completion of discovery by July 15, 2019. (ECF Nos. 32, 32.)
Arije has requested appointment of legal counsel. (ECF No. 39.) In a civil case such as this one
alleging employment discrimination, an indigent litigant does not have a constitutional right to
counsel, but the court may appoint counsel “Where the case of an indigent plaintiff presents
exceptional circumstances.” th'senant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984), abrogated on
other grounds by Mallard v. U.S. Dist. Ct. for S. Dist. of Iowa, 490 U.S. 296, 300 (1989). ln
determining Whether exceptional circumstances exist, a court considers “‘the type and complexity
of the case as Well as the abilities of the individual bringing it.”’ Id. At this stage of the
proceedings in Which one issue has been presented for decision, the case does not appear unduly

complex, and Arije appears capable of following the governing rules in carrying out his

responsibilities under the scheduling order. Consequently, exceptional circumstances do not exist.
The motion for appointment of counsel will be denied without prej udice.
Accordingly, it is this Z_Oday of April, 2019, by the United States District Court for the
District of Maryland hereby ORDERED:
1. Plaintift’s motion for appointment of counsel (ECF No. 39) is DENIED without prejudice;
and

2. The Clerk shall ensure all parties receive a copy of this order.

GW¢(, /BM,,¢\

James K. Bredar
Chief Judge

 

